 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,             )               3:73-cv-00127-MMD-WGC
                                           )
 9                Plaintiff,               )               ORDER GRANTING MOTION TO
                                           )               WITHDRAW AS COUNSEL (MICA
10   WALKER RIVER PAIUTE TRIBE,            )               FARMS, LLC)
                                           )
11                Plaintiff-Intervenor,    )
             vs.                           )
12                                         )
     WALKER RIVER IRRIGATION               )
13   DISTRICT, a corporation, et al.,      )
                                           )
14                Defendants.              )
     ______________________________________)
15
16          On May 16, 2019, Therese A. Ure and Laura A. Schroeder, of Schroeder Law Offices, P.C.,
17   attorneys of record for Mica Farms, LLC, through manager Mike Faretto, moved this court to withdraw
18   as counsel for Mica Farms, LLC, in the above-entitled mater. No opposition was filed. The court denied
19   the motion (ECF No. 2491). Mica Farms, LLC, has requested the court reconsider its order.
20          Good cause appearing, this court’s order of May 20, 2019 (ECF No. 2491) is VACATED.
21          IT IS HEREBY ORDERED that the Motion for Withdrawal of Counsel of Mica Farms, LLC
22   (ECF No. 2489), is GRANTED. Henceforth, Mica Farms, LLC, shall be listed as an “Unrepresented
23   Party” to receive service via email to cathefaretto@aol.com.
24          DATED: June 3, 2019.
25
                                                  ____________________________________
26                                                WILLIAM G. COBB
                                                  UNITED STATES MAGISTRATE JUDGE
27
28
